                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

LARYIE EARL JONES                             )
                                              )
       Petitioner,                            )
                                              )
v.                                            )       CIVIL ACT. NO. 1:19-cv-22-TFM-MU
                                              )
HUEY HOSS MACK,                               )
                                              )
       Respondent.                            )

                                          JUDGMENT

       In accordance with the Order entered on this date, it is hereby ORDERED, ADJUDGED,

and DECREED that Mr. Jones’ present habeas petition (Doc. 1) is DISMISSED without

prejudice for lack of jurisdiction. Further, the Court determines that Jones is not entitled to a

Certificate of Appealability and therefore is not entitled to appeal in forma pauperis.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 8th day of March 2019.

                                                      /s/Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
